PER CURIAM.
This is an appeal from a summary judgment in favor of defendant-appellee in ah action for slander.
It appears from the record that the suit was barred by the statute of limita*500tions. Florida Statutes § 95.11(6), F.S.A. requires that an action for slander must be brought within two years from the date the cause of action accrued. Cause of action in slander accrues at the time of the alleged publication. From the record it appears that the suit was filed three years and three months after the alleged publication. Therefore, the summary judgment entered by the trial judge is affirmed.
LILES, C. J., and HOBSON and Mc-NULTY, JJ., concur.